MAINE	SUPREME	JUDICIAL	COURT	      	     	      	      	      	      Reporter	of	Decisions	

Decision:	   2016	ME	134	
Docket:	     Pen-15-315	
Argued:	     May	4,	2016	
Decided:	    August	16,	2016	
	
Panel:	      SAUFLEY,	C.J.,	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                   STATE	OF	MAINE	
                                          	
                                         v.	
                                          	
                                   ROXANNE	JESKEY	
	
	
HUMPHREY,	J.	

       [¶1]	 	 Roxanne	 Jeskey	 appeals	 from	 a	 judgment	 of	 conviction	 for	 the	

intentional	 or	 knowing	 murder	 and	 depraved	 indifference	 murder	 of	 her	

husband,	 Richard	 Jeskey,	 entered	 in	 the	 Superior	 Court	 (Penobscot	 County,	

Hunter,	J.)	after	a	bench	trial.		Roxanne	argues	that	(A)	there	was	insufficient	

evidence	 to	 support	 the	 court’s	 finding	 beyond	 a	 reasonable	 doubt	 that	 she	

was	guilty	of	knowing	or	intentional	murder	or	depraved	indifference	murder;	

(B)	the	court	erred	by	not	finding	her	not	guilty	by	reason	of	insanity;	(C)	the	

court	 erred	 by	 not	 considering	 the	 lesser	 included	 offense	 of	 manslaughter;	
2	

and	(D)	the	court	abused	its	discretion	by	denying	her	motion	for	a	new	trial.1		

We	affirm	the	judgment.	

                                          I.		BACKGROUND	

         [¶2]		Viewing	the	evidence	in	the	light	most	favorable	to	the	State,	the	

trial	 record	 supports	 the	 following	 facts,	 which	 were	 found	 by	 the	 Superior	

Court	 in	 a	 comprehensive	 decision	 following	 a	 seven-day	 bench	 trial.	 	 See	

State	v.	Weaver,	2016	ME	12,	¶	2,	130	A.3d	972.			

         [¶3]	 	 Roxanne	 and	 Richard	 “Rick”	 Jeskey	 were	 married	 and	 living	

together	in	an	apartment	in	Bangor	in	June	2011.		Rick	was	employed	full	time	

as	a	freight	delivery	truck	driver,	and	Roxanne	regularly	provided	care	for	her	

young	 grandchildren	 at	 their	 apartment.	 	 In	 2003,	 Roxanne	 underwent	 a	

resection	 of	 the	 anterior	 right	 temporal	 lobe	 of	 her	 brain	 to	 mitigate	

intractable	 seizures.	 	 The	 surgery	 left	 Roxanne	 with	 some	 cognitive	

limitations,	such	as	disorganized	thinking	and	impaired	processing,	as	well	as	

personality,	emotional,	and	behavioral	changes,	such	as	being	quick	to	anger	

and	 experiencing	 stronger	 and	 more	 frequent	 impulsive	 reactions.	 	 Roxanne	




     1		Roxanne	also	asserts	that	the	court	abused	its	discretion	by	limiting	the	use	of	information	that	

she	related	to	a	doctor	during	her	forensic	evaluation.		We	do	not	find	this	argument	persuasive	and	
do	not	discuss	it	further.	
                                                                                       3	

also	 suffers	 from	 heart	 disease	 and	 may	 suffer	 from	 post-traumatic	 stress	

disorder	associated	with	childhood	abuse.	

       [¶4]		A	husband	and	wife	lived	in	the	apartment	next	door	to,	and	were	

friends	 with,	 the	 Jeskeys.	 	 They	 reported	 that	 the	 Jeskeys	 frequently	 argued	

and	 that	 Roxanne	 often	 described	 and	 displayed	 bruising	 on	 her	 arms,	 legs,	

and	torso,	but	Roxanne	provided	no	explanation	for	them	other	than	that	she	

was	 on	 blood	 thinners	 for	 her	 heart	 condition	 and	 had	 a	 history	 of	 bruising	

easily.			

       [¶5]		Both	the	Jeskeys	and	the	couple	next	door	were	home	in	the	late	

afternoon	 and	 evening	 on	 Sunday,	 June	 12,	 2011.	 	 Roxanne	 called	 the	 wife	

around	6:00	p.m.,	when	the	couple	was	having	dinner,	and	the	wife	spoke	with	

her	briefly.		The	wife	fell	asleep	watching	television	and	was	awoken	about	an	

hour	 later	 by	 loud	 banging	 or	 slamming	 sounds	 coming	 from	 the	 Jeskeys’	

apartment.	 	 The	 wife	 called	 Roxanne	 to	 see	 if	 everything	 was	 all	 right.		

Roxanne	told	her	that	everything	was	fine	and	that	they	did	not	need	any	help.		

At	ten	or	twenty	minute	intervals	throughout	the	course	of	the	evening	until	

midnight,	the	couple	heard	loud	banging,	slamming	sounds,	bumps,	and	thuds	

coming	from	the	Jeskeys’	apartment.	
4	

         [¶6]	 	 The	 wife	 and	 Roxanne	 exchanged	 several	 more	 phone	 calls	 that	

evening,	 and,	 at	 some	 point,	 Roxanne	 told	 the	 wife	 that	 she	 and	 Rick	 were	

fighting	because	she	had	discovered	that	he	had	been	speaking	with	a	former	

girlfriend	on	the	phone,	and	she	was	mad.2		The	wife	testified	that	she	never	

heard	 any	 voices	 that	 night	 despite	 Roxanne’s	 assertion	 that	 she	 and	 Rick	

were	fighting.		Roxanne	also	told	the	wife	that	Rick	slapped	her	across	the	face	

and	 asked	 what	 she	 “planned	 to	 do	 about	 it”	 when	 Roxanne	 confronted	 him	

about	the	former	girlfriend.		Roxanne	explained	that,	in	response,	she	used	a	

pickaxe	to	damage	Rick’s	motorcycle3	that	was	parked	near	the	apartment	and	

had	then	gone	back	inside	to	hit	him	in	the	face	with	a	plastic	bat.	

         [¶7]		When	the	wife	asked	if	Rick	was	okay,	Roxanne	told	her	that	she	

had	 given	 him	 a	 bloody	 nose	 and	 had	 loosened	 a	 tooth	 but	 that	 he	 was	 fine,	

and	 if	 he	 really	 needed	 an	 ambulance,	 Roxanne	 said,	 she	 would	 let	 the	 wife	

know.		During	one	call,	in	response	to	the	wife’s	repeated	offers	of	assistance,	

Roxanne	specifically	asked	her	not	to	call	an	ambulance.		Roxanne	stated	that	

she	 was	 “pissed	 off”	 and	 that	 she	 could	 “be	 your	 best	 friend	 or	 your	 worst	

fucking	enemy,	and	that’s	what	[Rick]	picked.”		Roxanne	told	the	wife	that	Rick	

     2		Roxanne	also	made	several	calls	to	the	former	girlfriend	from	Rick’s	cell	phone,	and	Rick	had	

called	the	woman	once	in	the	early	evening	and	once	again	at	around	9:30	p.m.			

     3		Roxanne	had	cut	the	brake	lines	and	spark	plug	wire,	pulled	out	wires,	and	loosened	the	air	

filter	and	wire	harness	box.	
                                                                                          5	

was	getting	cleaned	up	and	taking	a	bath.		She	ended	the	phone	call	by	telling	

the	wife	that	Rick	was	calling	her	from	the	bathroom,	though	the	wife	testified	

that	she	did	not	hear	him.			

       [¶8]	 	 Shortly	 after	 11:30	 p.m.,	 the	 husband	 heard	 a	 very	 loud	 thud	

coming	 from	 the	 Jeskeys’	 apartment,	 and	 he	 was	 so	 concerned	 that	 he	 went	

next	 door,	 in	 the	 pouring	 rain,	 to	 find	 out	 for	 himself	 if	 everything	 was	 all	

right.		Roxanne	came	to	the	door	but	only	opened	it	a	crack	to	speak	with	him.		

She	did	not	invite	him	in.		He	stayed	at	the	door	less	than	a	minute,	but	he	did	

not	see	anything	out	of	the	ordinary	regarding	Roxanne’s	appearance,	and	she	

assured	 him	 that	 all	 was	 well.	 	 Roxanne	 called	 the	 couple	 once	 more	 and	

thanked	the	husband	for	coming	over;	that	was	the	last	contact	they	had	with	

her	 until	 the	 following	 day.	 	 Both	 husband	 and	 wife	 stated	 that	 on	 each	

occasion	 they	 spoke	 with	 Roxanne,	 she	 appeared	 to	 be	 appropriately	

responsive,	outwardly	calm,	and	coherent.			

       [¶9]	 	 Later	 that	 night,	 at	 approximately	 2:30	 a.m.	 on	 June	 13,	 2011,	

Roxanne	 called	 Rick’s	 place	 of	 employment	 and	 spoke	 with	 the	 night	

supervisor.		She	told	him	that	Rick	was	very	ill	and	that	the	two	of	them	were	

driving	home	from	the	hospital	where	they	had	just	spent	the	entire	evening,	

and	 therefore	 Rick	 would	 not	 be	 going	 to	 work	 that	 morning.	 	 Roxanne	 also	
6	

asked	 for	 the	 supervisor’s	 name	 so	 that	 she	 could	 write	 it	 down,	 which	 the	

supervisor	 considered	 odd	 because	 he	 and	 Rick	 had	 worked	 together	 for	

years,	and	Roxanne	claimed	that	Rick	was	sitting	next	to	her	in	the	car.		

      [¶10]	 	 That	 morning,	 around	 8:30	 a.m.,	 Roxanne	 called	 9-1-1	 and	

reported	 that	 Rick	 was	 unconscious	 and	 not	 breathing.	 	 Emergency	 services	

and	law	enforcement	arrived	within	minutes,	found	Rick	lying	in	the	bathtub,	

and	quickly	determined	that	he	was	dead.		An	officer	with	the	Bangor	police	

department	arrived	on	the	scene,	and,	as	he	began	to	interact	with	Roxanne,	

he	noted	that	she	appeared	weak	and	was	breathing	rapidly.		She	volunteered	

that	she	had	gotten	in	a	huge	fight	with	her	husband	the	night	before	and	that	

she	 had	 hit	 him	 with	 her	 grandchild’s	 plastic	 bat—part	 of	 which	 the	 officer	

subsequently	 found	 in	 the	 garbage	 can.	 	 She	 admitted	 to	 the	 officer	 that	 she	

lied	to	Rick’s	supervisor	about	having	been	at	the	hospital.		She	also	told	him	

that	she	found	Rick	in	the	tub	when	she	went	to	take	a	shower	that	morning.	

      [¶11]		As	she	was	speaking	with	the	officer,	she	made	repeated	requests	

for	medical	personnel	to	“get	a	pulse”	from	Rick,	and,	when	informed	that	he	

was	deceased,	she	began	to	strike	the	officer’s	chest	repeatedly.		He	took	hold	

of	her	arms	and	held	them	away	from	him.		Following	her	outburst,	Roxanne’s	

breathing	became	more	labored,	and	she	began	to	clutch	her	chest.		As	EMTs	
                                                                                            7	

walked	 her	 to	 the	 door,	 she	 stated	 that	 Rick	 had	 pushed	 her	 down,	 and	 she	

displayed	 what	 to	 the	 officer’s	 observation	 seemed	 like	 aged	 bruises	 on	 her	

arms	and	legs.		Roxanne	was	taken	to	the	hospital	for	evaluation.		She	spent	

approximately	four	hours	in	the	emergency	department	and,	during	that	time,	

interacted	with	one	particular	nurse	for	about	twenty	minutes.			

       [¶12]		That	nurse	described	Roxanne’s	demeanor	at	the	hospital	as	calm	

and	 matter-of-fact,	 and	 testified	 that	 Roxanne	 was	 consistently	 oriented	 to	

person,	 place,	 time,	 and	 situation.	 	 The	 nurse	 noted	 that	 Roxanne	 had	 no	

difficulties	 communicating	 and	 that	 Roxanne	 volunteered	 to	 the	 nurse	 that	

she	had	“hit	[Rick]	again	and	again	and	again,”	that	she	had	cut	him,	and	that	

“he	 had	 made	 quite	 a	 mess	 and	 that	 she	 had	 to	 clean	 it	 up.”	 	 At	 no	 time	 did	

Roxanne	complain	to	the	nurse	of	any	specific	injuries	nor	did	she	claim	that	

Rick	had	hit	her.		The	nurse	observed	bruises	on	Roxanne’s	body	and	the	back	

of	her	hands,	consistent	with	the	use	of	blood	thinners.	

       [¶13]		When	the	wife	went	to	the	hospital	to	visit,	Roxanne	gave	her	a	

rambling	 explanation	 of	 what	 happened,	 reporting	 that	 Rick	 had	 been	 quite	

drunk,	and	that	he	had	repeatedly	fallen	down	and	kept	banging	his	face	to	the	

point	 that	 his	 eye	 came	 out.	 	 Roxanne	 also	 told	 the	 wife	 that	 Rick	 took	 the	
8	

towel	rack	off	the	wall	and	attempted	to	strike	her	with	it.		She	repeatedly	told	

the	wife	that	“she	didn’t	do	it,”	and	she	only	wanted	to	“hurt	[him]	a	little	bit.”			

          [¶14]	 	 Upon	 investigation	 of	 the	 Jeskeys’	 apartment,	 law	 enforcement	

found	 Rick’s	 unclothed	 body	 in	 the	 bathtub	 with	 a	 cellphone,	 broken	 in	 two,	

on	 his	 chest,	 a	 ripped	 shower	 curtain,	 a	 broken	 wooden	 towel	 rack	 and	 a	

brown	 leather	 belt	 lying	 on	 the	 bathroom	 floor;	 a	 pair	 of	 needle-nose	 pliers	

and	a	razor	without	the	blade	on	the	bathroom	counter;	and	a	broken	piece	of	

a	metal	broom	handle,	a	cigarette	lighter,	and	a	bent	metal	towel	rod	also	lying	

on	 the	 floor.	 	 In	 addition,	 there	 were	 impact,	 cast-off,	 and	 transfer	 blood	

patterns4	 in	 the	 shower;	 on	 the	 bathroom	 door,	 floor,	 walls	 and	 counter;	 on	

the	 hallway	 carpet;	 and	 on	 the	 toolbox	 in	 the	 bedroom	 closet.	 	 The	 washing	

machine	and	a	laundry	basket	were	full	of	wet	laundry	with	red-brown	stains	

on	 several	 of	 the	 articles.	 	 The	 bathroom	 appeared	 as	 though	 it	 had	 been	

cleaned	up.			

          [¶15]	 	 The	 medical	 examiner	 testified	 that	 Rick	 sustained	 multiple	

injuries	to	the	front,	both	sides,	and	back	of	his	head;	a	deep	laceration	across	

the	 bridge	 of	 his	 nose	 and	 a	 broken	 nose;	 a	 subarachnoid	 hemorrhage	 near	

     4	 	 An	 officer	 with	 the	 Bangor	 Police	 Department’s	 Criminal	 Investigation	 Division	 testified	 that	

“cast-off	 is	 basically	 blood	 that	 is	 flung	 from	 or	 released	 from	 a	 moving	 object.”	 	 “Impact”	 is	 “the	
striking	of	blood	with	an	object.		Liquid	blood,	wet	blood.”		“Transfer”	is	a	“bloodied	surface	coming	
in	contact	with	another	surface.”			
                                                                                                               9	

the	 surface	 of	 his	 brain;	 multiple	 cuts	 and	 tear	 wounds	 to	 his	 forehead	 and	

scalp;	 injuries	 all	 around	 his	 eyes	 and	 a	 cutting	 injury	 to	 his	 left	 eyelid,	 the	

globe	of	his	left	eye	sliced	open	in	a	manner	that	allowed	the	vitreous	fluid	to	

escape;	puncture	wounds	to	his	arms5;	significant	bruising	around	his	entire	

neck;	a	fractured	hyoid	bone;	pinpoint	hemorrhages	inside	his	lips	suggesting	

that	he	was	strangled	or	choked;	multiple	torso	injuries	on	his	front	and	left	

side,	including	three	rib	fractures;	a	burn	to	his	left	nipple;	punctures,	bruises,	

and	cuts	to	the	exterior	of	his	penis;	injuries	to	his	scrotum	that	were	caused	

when	something6	was	thrust	through	the	scrotal	sac	far	enough	to	reach	the	

pelvic	 floor	 and	 grab	 onto	 and	 damage	 the	 mesentery	 and	 tear	 a	 hole	 in	 the	

small	 bowel;	 cuts	 and	 lineal	 abrasions	 to	 the	 anus;	 and	 bruising,	 cuts,	 tears,	

and	abrasions	to	the	forearms,	hands,	thighs,	and	calves.		Rick	also	had	alcohol	

and	 sleeping	 pills	 in	 his	 system,	 which	 may	 have	 impaired	 or	 incapacitated	

him,	 but	 the	 court	 specifically	 found	 that	 he	 was	 “conscious	 throughout	 his	

ordeal.”			

        [¶16]	 	 On	 June	 22,	 2011,	 Roxanne	 was	 charged	 with	 intentional	 or	

knowing	 murder	 or,	 in	 the	 alternative,	 depraved	 indifference	 murder	 in	

   5		The	court	found	that	these	wounds	were	caused	by	blows	from	the	wooden	towel	rack,	which	

had	protruding	screws.	

   6	 	 The	 court	 found	 that	 Roxanne	 caused	 the	 injuries	 to	 Rick’s	 genitals	 using	 needle-nose	 pliers	

and	the	injuries	to	his	anus	using	the	metal	broom	handle.		
10	

violation	 of	 17-A	M.R.S.	 §	 201(1)(A)-(B)	 (2015).	 	 On	 June	 24,	 2011,	 the	 State	

filed	a	motion	for	a	forensic	evaluation,	stating,	“The	circumstances	of	the	case	

strongly	suggest	that	the	defendant	may	have	mental	illness	issues,	including	

neuropsychological	 issues.”	 	 On	 July	 27,	 2011,	 the	 grand	 jury	 returned	 an	

indictment	 charging	 Roxanne	 with	 one	 consolidated	 count	 of	 intentional	 or	

knowing	and/or	depraved	indifference	murder.		

      [¶17]	 	 Roxanne	 pleaded	 not	 guilty	 at	 her	 arraignment	 in	

September	2011	 and,	 after	 holding	 a	 hearing	 on	 October	 31,	 2011,	 the	 court	

(A.	Murray,	J.)	granted	the	State’s	motion	for	a	forensic	evaluation,	ordering	a	

mental	 examination	 to	 determine	 Roxanne’s	 competency,	 whether	 she	

suffered	 from	 insanity	 or	 an	 abnormal	 condition	 of	 the	 mind,	 and	 whether	

there	 existed	 other	 mental	 conditions	 relevant	 to	 issues	 that	 might	 arise	 at	

trial,	such	as	battered	woman	syndrome.		In	May	2012,	at	the	State’s	request,	

the	court	also	ordered	a	neuropsychological	examination	to	be	conducted	by	

the	State	Forensic	Service.		Shortly	thereafter,	Roxanne	was	ordered	admitted	

to	Riverview	Psychiatric	Center	for	sixty	days.	

      [¶18]		On	April	10,	11,	12,	and	16,	2013,	the	court	held	the	first	of	two	

competency	 hearings.	 	 Four	 expert	 witnesses	 testified.	 	 Dr.	 Riley,	 a	 clinical	

neuropsychologist,	 opined	 that	 Roxanne	 had	 all	 the	 skills	 necessary	 to	
                                                                                                       11	

demonstrate	competency	if	she	chose	to	exercise	those	skills.		Drs.	Doiron,	a	

board-certified	clinical	neuropsychologist,	and	Lorenz,	a	clinical	psychologist,	

opined	that	she	did	not.		And	Dr.	O’Grady,	a	clinical	and	forensic	psychologist,	

opined	that	Roxanne’s	“skills	related	to	competency	fell	somewhere	between	

her	 functioning	 prior	 to	 arrest”—which	 included	 being	 entrusted	 with	 the	

care	 of	 young	 children,	 volunteering	 at	 school,	 driving,	 functioning	 in	 the	

community—“and	 not	 being	 competent.”	 	 In	 its	 May	 2013	 order,	 the	 court	

noted	that	Roxanne’s	presentation	to	the	four	experts	was	“markedly	different	

than	 her	 presentation	 to	 others.”	 	 The	 court	 stated	 that,	 although	 it	 was	

convinced	that	Roxanne	“has	some	impairments,	and	is	further	convinced	that	

stress	may	exacerbate	those	impairments,”	it	concluded,	by	a	preponderance	

of	the	evidence,	that	she	was	competent	to	stand	trial	because	she	was	able	to	

cooperate	with	counsel	to	conduct	a	defense	in	a	reasonable	manner.	

        [¶19]	 	 On	 May	 24,	 2013,	 Roxanne	 entered	 a	 plea	 of	 not	 criminally	

responsible	 by	 reason	 of	 insanity,	 17-A	 M.R.S.	 §	 39	 (2015),	 and	 waived	 her	

right	 to	 a	 jury	 trial.7	 	 On	 November	 8	 and	 12,	 2013,	 Roxanne	 and	 the	 State	

each	 moved	 for	 a	 second	 competency	 evaluation	 alleging	 a	 change	 in	

   7		Also	on	that	day,	Roxanne	moved	for	the	recusal	of	Justice	Murray	on	the	ground	that	the	court	

found	 that	 Roxanne	 was	 “malingering,”	 i.e.	 intentionally	 presenting	 symptoms	 to	 avoid	
consequences,	 which	 Roxanne	 claimed	 raised	 a	 question	 as	 to	 whether	 the	 court	 was	 prejudicing	
Roxanne’s	credibility.		The	motion	to	recuse	was	granted,	without	comment.	
12	

circumstances	based	on	a	new	report	by	Dr.	Lorenz,	and	the	court	(Hunter,	J.)	

granted	the	motion.			

       [¶20]	 	 On	 December	 10	 and	 11,	 2013,	 the	 court	 held	 a	 second	

competency	hearing	and	took	testimony	from	the	same	panel	of	four	doctors.		

This	time,	Drs.	O’Grady’s	and	Riley’s	testimony	supported	the	conclusion	that	

Roxanne	 did	 have	 the	 ability	 to	 cooperate	 and	 assist	 in	 her	 defense,	 but	 Drs.	

Doiron	 and	 Lorenz	 testified	 that	 she	 did	 not	 have	 the	 ability	 to	 assist.	 	 In	 an	

order	 dated	 December	 13,	 2013,	 the	 court	 noted	 that	 the	 experts	 shared	 a	

view	 that	 Roxanne	 suffered	 from	 low	 cognition,	 post-traumatic	 stress	

disorder,	and	“other	significant	mental	health	issues	that	adversely	affect[ed]	

her	 level	 of	 functioning.”	 	 The	 court	 appropriately	 took	 into	 account	 its	

observations	 of	 Roxanne	 during	 the	 course	 of	 the	 proceedings	 and	 other	

evidence	 presented	 of	 her	 behavior	 in	 jail	 for	 five	 months	 and	 concluded,	

again,	that	she	was	competent	to	stand	trial.	

       [¶21]		A	seven-day	bench	trial	commenced	on	December	16,	2013.		On	

December	 20th,	 following	 the	 State’s	 case-in-chief,	 the	 court	 granted	 an	

extended	recess	to	give	Roxanne	time	to	decide	whether	she	wanted	to	testify.		

On	January	2,	2014,	during	the	break,	the	court	held	a	video	conference	with	

Roxanne,	 her	 counsel,	 and	 the	 State’s	 attorneys.	 	 Roxanne’s	 counsel	 alleged	
                                                                                       13	

that	 she	 was	 suffering	 from	 an	 active	 psychotic	 disorder	 that	 was	 “seriously	

interfering	 with	 her	 ability	 to	 assist	 counsel	 in	 anything	 close	 to	 a	 normal	

relationship”	and	requested	that	she	be	evaluated	by	a	psychiatrist	to	address	

her	significant	medication	and	treatment	issues	that	affected,	counsel	claimed,	

her	ability	to	make	the	decision	whether	or	not	to	testify.			

      [¶22]	 	 The	 State	 contended	 that	 Roxanne	 had	 been	 given	 several	

opportunities	 to	 review	 trial	 materials	 and	 availed	 herself	 of	 many	 of	 those	

opportunities,	 and	 the	 prison	 staff	 reported	 that	 she	 adamantly	 denied	

suicidal	 or	 homicidal	 ideations,	 plan,	 or	 intent,	 and	 that	 she	 did	 not	 endorse	

perceptual	disturbances.		The	court	stated	that	there	was	“nothing	to	suggest	

that	Ms.	Jeskey	does	not	enjoy	the	competence	–	the	level	of	competence	that	

the	 Court	 had	 found	 in	 its	 most	 recent	 order,	 and,	 therefore,	 [it	 was]	 not	

inclined	 to	 order	 any	 further	 evaluations	 or	 any	 testing	 such	 [as]	 has	 been	

suggested	by	the	defense	here.”			

      [¶23]		When	trial	re-commenced	on	January	6,	Roxanne	presented	one	

witness	in	her	defense,	Dr.	Doiron,	who	testified	that	Roxanne	suffered	from	

post-traumatic	 stress	 disorder	 and	 schizoaffective	 disorder,	 which,	 when	

coupled	 with	 her	 cognitive	 and	 mood	 changes	 following	 her	 brain	 resection,	

resulted	 in	 her	 inability	 to	 properly	 perceive	 the	 situation	 the	 night	 of	 the	
14	

murder.		He	testified	that	Roxanne	had	been	experiencing	a	dissociative	state	

that	 prevented	 her	 from	 being	 able	 to	 form	 the	 requisite	 culpable	 state	 of	

mind	 for	 knowing	 and	 intentional	 murder.	 	 In	 contrast,	 the	 State’s	 rebuttal	

witness,	 Dr.	 O’Grady,	 testified	 that	 she	 did	 not	 observe	 anything	 during	 the	

course	 of	 her	 interaction	 with	 Roxanne	 that	 would	 support	 Dr.	 Doiron’s	

conclusion	that	Roxanne	was	experiencing	a	dissociative	state.	

      [¶24]		In	an	order	dated	May	30,	2014,	as	to	the	charge	of	knowing	or	

intentional	 murder	 the	 court	 found,	 beyond	 a	 reasonable	 doubt,	 that	

(1)	Roxanne	 inflicted	 injuries	 upon	 Rick	 Jeskey	 that	 ultimately	 lead	 to	 his	

death;	(2)	what	Roxanne	did	to	Rick	was	for	the	purpose	of	hurting	him,	and	

therefore	 her	 conduct	 was	 the	 product	 of	 her	 own	 free	 choice;	 and	 (3)	 she	

intentionally	 caused	 Rick’s	 death.	 	 As	 to	 the	 charge	 of	 murder	 based	 on	

depraved	 indifference,	 the	 court	 found	 that	 “[a]ny	 one	 of	 [the	 injuries	 Rick	

sustained]	 standing	 alone	 manifests	 a	 depraved	 indifference	 to	 the	 value	 of	

human	life.		Taken	together	they	reflect	a	monstrous	savagery	and	cruelty	that	

defies	 comprehension.”	 	 The	 court	 also	 found	 that	 this	 was	 “not	 a	 case	 of	

criminally	 negligent	 manslaughter,”	 despite	 that	 being	 a	 lesser	 included	

charge.		
                                                                                        15	

	      [¶25]		As	to	evidence	bearing	on	Roxanne’s	defenses	of	self-defense	and	

justified	 use	 of	 deadly	 force	 based	 on	 her	 allegations	 of	 mutual	 aggression	

between	 her	 and	 her	 husband,	 the	 court	 stated	 that,	 even	 under	 Roxanne’s	

view	of	the	evidence,	the	State	had	proved	the	absence	of	self-defense	beyond	

a	reasonable	doubt.		Specifically,	the	court	stated,	“The	evidence	is	clear	to	this	

court	 that	 [Roxanne’s]	 use	 of	 force	 greatly	 exceeded	 the	 bounds	 of	 objective	

reasonableness	 and	 simply	 cannot	 be	 viewed	 as	 a	 ‘reasonable	 degree’	 of	

force.”		The	court	also	found	“that	[Roxanne]	did	not	actually	believe	that	what	

she	did	to	Mr.	Jeskey	was	necessary	because	it	is	clear	to	this	court	that	[she]	

continued	 to	 use	 force	 against	 [him]	 long	 after	 he	 had	 become	 unresponsive	

and	 therefore	 long	 after	 any	 threat	 of	 imminent	 use	 of	 force	 against	 her	 had	

ended.”	 	 Further,	 the	 court	 found	 that	 there	 was	 “no	 credible	 evidence	 that	

would	 have,	 at	 any	 time,	 justified	 [Roxanne’s]	 use	 of	 deadly	 force	 against”	

Rick.			

	      [¶26]		As	to	Roxanne’s	contention	that	she	should	be	held	not	criminally	

responsible	 for	 her	 conduct	 by	 reason	 of	 insanity,	 the	 court	 found	 that	 she	

failed	 to	 prove,	 by	 a	 preponderance	 of	 the	 evidence,	 “that	 at	 the	 time	 of	 her	

actions,	she	lacked	substantial	capacity	to	appreciate	the	wrongfulness	of	her	

conduct	because	of	a	severe	abnormal	condition	of	the	mind	that	grossly	and	
16	

demonstrably	 impaired	 her	 perception	 or	 understanding	 of	 reality,”	 despite	

the	fact	that	she	suffered	from	“a	variety	of	mental	health	issues.”		The	court	

found	 that,	 because	 Roxanne	 was	 coherent	 in	 her	 communications	 with	 the	

neighbors,	Rick’s	supervisor,	a	police	officer,	and	the	nurse,	and	because	she	

made	 several	 phone	 calls	 throughout	 the	 course	 of	 the	 evening,	 she	 was	

coherent	and	“capable	of	reality[-]based,	goal[-]directed	behavior.”		

      [¶27]	 	 The	 court	 also	 concluded	 that	 Roxanne	 had	 demonstrated	

appreciation	for	the	wrongfulness	of	her	conduct	by	her	request	that	the	wife	

not	 call	 an	 ambulance;	 by	 her	 “opening	 the	 door	 a	 crack”	 and	 subsequent	

failure	 to	 invite	 the	 husband	 in	 when	 he	 came	 over	 to	 check	 on	 her;	 by	 her	

deceptive	 call	 to	 Rick’s	 supervisor;	 and	 by	 her	 efforts	 to	 clean	 the	 bathroom	

and	 launder	 the	 clothing.	 	 The	 court	 concluded	 that,	 “at	 the	 time	 she	 was	

causing	fatal	injuries	to	Mr.	Jeskey,	[Roxanne]	did	not	suffer	from	the	kind	of	

severe	abnormal	condition	of	the	mind	that	would	be	sufficient	to	shield	her	

from	criminal	responsibility	under	Maine	law.”		The	court	entered	a	finding	of	

guilty	on	May	30,	2014.		

      [¶28]	 	 On	 June	 9,	 2014,	 Roxanne	 filed	 a	 motion	 for	 a	 new	 trial	 on	 the	

ground	 that	 “it	 was	 manifestly	 unjust	 for	 [her]	 to	 be	 tried	 while	 she	 was	

actively	 psychotic”	 because	 it	 was	 impossible	 for	 her	 to	 be	 adequately	
                                                                                         17	

counseled	 and	 make	 a	 “truly	 voluntary	 and	 informed	 decision	 about	 .	 .	 .	

whether	to	testify	in	her	own	defense.”		She	implied	that	she	was	entitled	to	a	

new	trial	because	her	new	anti-psychotic	medication	had	markedly	improved	

her	overall	mental	health	by	the	time	she	made	the	motion.		On	June	12,	2014,	

the	 court	 denied	 the	 motion,	 noting	 that,	 other	 than	 Roxanne’s	 counsel,	 no	

one,	including	the	court,	had	observed	any	evidence	of	active	psychosis	prior	

to	 or	 during	 the	 trial.	 	 The	 court	 stated	 that	 it	 was	 “aware	 of	 no	 recognized	

right	 for	 a	 criminal	 defendant	 to	 be	 at	 some	 specified	 state	 of	 optimum	

physical	 or	 mental	 health	 before	 being	 required	 to	 stand	 trial.	 	 That	 they	

might	be	made	better	able	to	participate	in	trial	proceedings	through	medical	

intervention	does	not	appear	to	be	a	recognized	basis	for	granting	a	new	trial.”		

       [¶29]	 	 On	 June	 27,	 2014,	 the	 court	 held	 a	 sentencing	 hearing	 and	

sentenced	Roxanne	to	fifty	years	in	prison.		Roxanne	timely	appealed.			

                                     II.		DISCUSSION	

A.	    Murder	Convictions	

	      1.	    Knowing	or	Intentional	Murder	Conviction	

       [¶30]	 	 Roxanne	 first	 argues	 that	 there	 was	 insufficient	 evidence	 to	

support	 the	 court’s	 finding	 beyond	 a	 reasonable	 doubt	 that	 she	 committed	

intentional	 or	 knowing	 murder.	 	 We	 review	 the	 evidence,	 and	 all	 reasonable	
18	

inferences	that	may	be	drawn	from	the	evidence,	in	the	light	most	favorable	to	

the	 court’s	 judgment	 to	 determine	 whether	 the	 trial	 court	 rationally	 could	

have	found	each	element	of	the	charged	offense	proved	beyond	a	reasonable	

doubt.		See	State	v.	Jones,	2012	ME	88,	¶	7,	46	A.3d	1125.	

        [¶31]	 	 A	 person	 is	 guilty	 of	 murder	 if	 the	 person	 intentionally	 or	

knowingly	 causes	 the	 death	 of	 another	 human	 being	 or	 engages	 in	 conduct	

that	manifests	a	depraved	indifference	to	the	value	of	human	life	that	in	fact	

causes	 the	 death	 of	 another	 human	 being.	 	 17-A	 M.R.S.	 §	201(1)(A)-(B).	 	 “In	

order	to	prove	the	defendant	guilty	of	murder,	the	State	must	prove	beyond	a	

reasonable	 doubt”	 that	 (1)	 the	 victim	 is	 dead;	 (2)	 the	 defendant	 caused	 his	

death;	 (3)	 the	 defendant’s	 conduct	 was	 voluntary;8	 and	 (4)	 the	 defendant	

acted	knowingly	or	intentionally.9		Alexander,	Maine	Jury	Instruction	Manual,	

§	6-62	at	6-123	(2016	ed.).			




   8		Voluntary	conduct	means	“that	the	defendant’s	actions	that	caused	the	death	were	the	result	of	

the	 defendant’s	 conscious	 choice	 and	 not	 the	 result	 of	 reflex,	 convulsion	 or	 some	 other	
nonvoluntary	act.	.	.	.”		Alexander,	Maine	Jury	Instruction	Manual,	§	6-62	at	6-123	(2016	ed.).	

   9		“A	person	causes	death	intentionally	if	it	is	that	person’s	conscious	object	to	cause	death.	 	A	

person	 causes	 death	 knowingly	 if	 that	 person	 is	 aware	 that	 it	 is	 practically	 certain	 that	 his/her	
conduct	will	cause	death.”		Alexander,	Maine	Jury	Instruction	Manual,	§	6-62	at	6-123.	
                                                                                                              19	

         [¶32]	 	 Relying	 on	 the	 law	 of	 abnormal	 condition	 of	 the	 mind10	 and	

self-defense	based	on	mutual	physical	combat,	Roxanne	asserts	that	the	court	

erred	because	it	failed	to	consider	fully	those	distinguishing	factors	that	raised	

a	reasonable	doubt	as	to	the	existence	of	the	required	culpable	state	of	mind.		

See	17-A	M.R.S.	§	38	(2015).		The	flaw	in	her	reasoning	is	that	“merely	because	

there	is	evidence	sufficient	to	generate	an	issue	does	not	mean	that	the	[court]	

is	 compelled	 to	 believe	 that	 evidence.”	 	 State	 v.	 Lagasse,	 410	 A.2d	 537,	 542	

(Me.	1980).	

         [¶33]		Our	standard	of	review	requires	us	to	view	evidence	in	the	light	

most	favorable	to	the	court’s	judgment.		See	Jones,	2012	ME	88,	¶	7,	46	A.3d	

1125.		Here,	the	court	could	rationally	have	found	every	element	of	knowing	

or	 intentional	 murder	 proven	 beyond	 a	 reasonable	 doubt	 despite	 evidence	

presented	 that	 could	 negate	 Roxanne’s	 mental	 state.	 	 First,	 evidence	

established	 that	 Rick	 was	 dead	 and	 that	 Roxanne	 was	 responsible	 for	 his	

death.		

         [¶34]		Second,	regarding	Roxanne’s	state	of	mind,	the	court	found,	and	

the	record	supports,	that	because	Rick	sustained	so	many	injuries	over	what	


   10		 “Evidence	 of	 an	 abnormal	 condition	 of	 the	 mind	 may	 raise	 a	 reasonable	 doubt	 as	 to	 the	
existence	 of	 the	 required	 culpable	 state	 of	 mind.”	 	 17-A	 M.R.S.	 §	38	 (2015);	 See	 State	 v.	 Graham,	
2015	ME	35,	¶	17,	113	A.3d	1102.	
20	

must	 have	 been	 an	 extended	 period	 of	 time,	 “[t]he	 very	 nature	 of	 those	

injuries	 reflect	 a	 willfulness	 and	 a	 sense	 of	 purpose	 to	 inflict	 serious	 harm.”		

The	court	also	found	that	because	Roxanne	was	emotionally	hurt	due	to	Rick’s	

perceived	 infidelity,	 she	 “became	 enraged	 and	 formed	 an	 intention	 to	 hurt”	

him—an	 intention	 that	 she	 communicated	 to	 a	 neighbor.	 	 Finally,	 the	 record	

supports	 the	 court’s	 finding	 that	 Roxanne’s	 actions	 were	 taken	 knowingly.		

Rick	 was	 alive	 but	 incapacitated	 most	 of	 the	 time	 that	 the	 injuries	 were	

inflicted	 as	 demonstrated	 by	 the	 fact	 that	 the	 neighbors	 heard	 no	 voices	 or	

screams;	that	Rick	was	still	bleeding	and	hemorrhaging	from	his	injuries	and	

was	laying	prone;	and	that	Roxanne,	an	LPN,	had	sufficient	medical	knowledge	

to	attend	to	his	medical	needs,	and	even	a	layperson	would	be	aware	that,	if	

unattended,	Rick	would	bleed	to	death	from	the	injuries	that	she	had	inflicted.			

        [¶35]	 	 Roxanne’s	 contentions	 that,	 because	 she	 did	 not	 have	 a	 plan	 to	

kill	 Rick,	 because	 there	 was	 evidence	 of	 a	 mutual	 physical	 altercation,11	 and	

because	she	had	several	mental	health	diagnoses,	she	could	not,	and	did	not,	

have	 the	 requisite	 culpable	 state	 of	 mind	 to	 commit	 knowing	 or	 intentional	

murder	are	unavailing.		We	conclude	that	sufficient	evidence	existed	to	permit	


   11	 	 The	 court	 considered	 but	 ultimately	 rejected	 Roxanne’s	 affirmative	 defense	 of	 self-defense,	

stating	that	there	was	no	properly	submitted	evidence	that	generated	the	issue,	and	that	her	use	of	
force,	even	if	she	was	not	the	original	aggressor,	“exceeded	the	bounds	of	reasonableness.”		
                                                                                    21	

a	 rational	 trier	 of	 fact	 to	 conclude	 beyond	 a	 reasonable	 doubt	 that	 Roxanne	

was	guilty	of	knowing	or	intentional	murder.		

      2. Depraved	Indifference	Murder	Conviction	

	     [¶36]	 	 Roxanne	 also	 contends	 that	 there	 was	 insufficient	 evidence	 to	

support	 a	 finding	 that	 she	 committed	 depraved	 indifference	 murder.	 	 We	

apply	 the	 same	 standard	 of	 review	 and	 examine	 the	 facts	 in	 the	 light	 most	

favorable	to	the	court’s	judgment	to	determine	whether	a	rational	trier	of	fact	

could	have	found,	beyond	a	reasonable	doubt,	that	the	State	proved	all	of	the	

elements	of	the	charged	offense.		See	id.	¶	7.			

      [¶37]		A	defendant	may	be	convicted	of	depraved	indifference	murder	if	

the	 State	 proves	 beyond	 a	 reasonable	 doubt	 that	 (1)	 the	 conduct	 was	

voluntary,	 representing	 the	 defendant’s	 conscious	 decision;	 (2)	 the	 conduct	

caused	the	victim’s	death;	and	(3)	when	looking	objectively,	the	fact-finder	is	

satisfied	 beyond	 a	 reasonable	 doubt	 that	 the	 conduct	 was,	 as	 the	 court	 here	

stated,	 so	 bad,	 brutal,	 savage,	 revolting	 or	 shocking,	 that,	 although	 the	

defendant	 may	 not	 have	 acted	 with	 the	 actual	 subjective	 intent	 to	 kill	 the	

victim,	 the	 fact-finder	 can	 nonetheless	 impute	 the	 highest	 degree	 of	

blameworthiness.		See	State	v.	Thongsavanh,	2007	ME	20,	¶	39,	915	A.2d	421;	

see	 also	 State	 v.	 Crocker,	 435	 A.2d	 58,	 63	(Me.	1981)	 (“[D]eath-producing	
22	

conduct	will	justify	a	verdict	of	guilty	of	depraved	indifference	murder	if	a	jury	

could	 find	 that	 [the]	 conduct	 was	 so	 heinous	 in	 the	 eyes	 of	 the	 law	 as	 to	

constitute	murder.”	(quotation	marks	omitted)).			

      [¶38]		Citing	United	States	v.	Harriss,	347	U.S.	612,	617	(1954),	Roxanne	

contends	that,	as	a	predicate	to	all	criminal	liability,	the	person	must	have	fair	

notice	that	her	conduct	is	forbidden,	and,	because	she	suffered	from	multiple	

mental	 health	 and	 medical	 diagnoses,	 she	 could	 not	 know	 that	 her	 behavior	

was	proscribed.		She	argues	that	it	is	inherent	in	this	predicate	that	a	person’s	

individual	 capacities	 are	 always	 a	 factor	 when	 they	 so	 significantly	 and	

severely	 deviate	 from	 the	 norm.	 	 Contrary	 to	 Roxanne’s	 contention,	 Harriss	

establishes	 an	 objective	 standard	 and	 requires	 only	 that	 a	 statute	 give	 “a	

person	 of	 ordinary	 intelligence	 fair	 notice	 that	 his	 contemplated	 conduct	 is	

forbidden	 by	 the	 statute.”	 	 Id.;	 see	 also	 State	 v.	 Flick,	 425	 A.2d	 167,	 174	

(Me.	1981).	 	 No	 special	 dispensation	 for	 individuals	 diagnosed	 with	 mental	

health	 conditions	 exists	 in	 our	 case	 law	 to	 alter	 the	 objective	 standard	 we	

have	 enunciated,	 and	 Roxanne	 cites	 none	 in	 her	 brief.	 	 Roxanne	 also	 argues	

that	 the	 existence	 of	 several	 mental	 health	 diagnoses	 raises	 more	 than	 a	

reasonable	doubt	as	to	her	ability	to	form	the	requisite	intent;	however	“[t]he	
                                                                                     23	

offense	 does	 not	 require	 evidence	 of	 a	 defendant’s	 subjective	 state	 of	 mind.”	

Thongsavanh,	2007	ME	20,	¶	38,	915	A.2d	421.	

      [¶39]		Regarding	the	sufficiency	of	the	evidence,	the	record	supports	the	

court’s	 finding	 that	 Roxanne	 acted	 with	 depraved	 indifference	 to	 human	 life.		

Her	 violence	 against	 her	 husband	 lasted	 for	 several	 hours,	 and	 the	 litany	 of	

the	 injuries	 he	 sustained	 as	 recited	 by	 the	 medical	 examiner,	 including	 a	

fractured	hyoid	bone,	a	sliced-open	eyeball,	and	punctured	scrotal	sac,	would	

lead	 a	 rational	 fact-finder	 to	 conclude	 that	 Roxanne’s	 conduct	 was	 so	

outrageous	and	revolting	as	to	constitute	depraved	indifference	murder.		See	

id.	¶	39	(stating	that	“[c]onduct	manifests	a	depraved	indifference	to	the	value	

of	 human	 life	 when	 it	 is	 highly	 charged	 with	 death-inducing	 potential	 and	

demonstrates	a	total	lack	of	concern	that	a	person	may	die	or	suffer	as	a	result	

of	the	conduct”).		

B.	   Not	Guilty	by	Reason	of	Insanity	

      [¶40]	 	 Roxanne	 contends	 next	 that	 the	 court	 erred	 by	 concluding	 that	

she	failed	to	prove,	by	a	preponderance	of	the	evidence,	that	she	is	not	guilty	

by	reason	of	insanity.		See	17-A	M.R.S.	§	39.		“We	review	the	evidence,	and	any	

reasonable	inferences	that	may	be	drawn	from	it,	most	favorably	to	the	result	

reached	by	the	trial	court.”		State	v.	Gurney,	2012	ME	14,	¶	44,	36	A.3d	893.			
24	

      [¶41]		“A	defendant	is	not	criminally	responsible	by	reason	of	insanity	if,	

at	the	time	of	the	criminal	conduct,	as	a	result	of	mental	disease	or	defect,	the	

defendant	 lacked	 substantial	 capacity	 to	 appreciate	 the	 wrongfulness	 of	 the	

criminal	 conduct.	 	 Mental	 disease	 or	 defect	 means	 only	 those	 severely	

abnormal	mental	conditions	that	grossly	and	demonstrably	impair	a	person’s	

perception	 or	 understanding	 of	 reality.”	 	 Id.	 ¶	 45	 (alterations	 omitted)	

(quotation	 marks	 omitted)	 (citations	 omitted);	 see	 17-A	 M.R.S.	 §	 39.	 	 The	

defendant	 must	 prove	 this	 affirmative	 defense	 by	 a	 preponderance	 of	 the	

evidence,	and	we	will	overturn	a	trial	court’s	finding	adverse	to	the	defendant	

“only	 if	 the	 record	 compels	 a	 contrary	 conclusion.”	 	 Gurney,	 2012	 ME	 14,	

¶¶	45-46,	36	A.3d	893	(quotation	marks	omitted).		

      [¶42]	 	 Roxanne	 contends	 that	 she	 has	 a	 severely	 abnormal	 mental	

condition	due	to	her	several	documented	diagnoses.		The	defense	expert,	Dr.	

Doiron,	 testified	 that	 he	 diagnosed	 Roxanne	 with	 “cognitive	 disorder,	 not	

otherwise	 specified”	 resulting	 from	 her	 brain	 surgery,	 schizoaffective	

disorder,	and	severe	post-traumatic	stress	disorder.		He	stated	that	Roxanne	

would	have	been	“overwhelmed”	and	“unable	to	properly	understand	what	is	

taking	 place”	 in	 an	 altercation	 with	 her	 husband.	 	 She	 also	 may	 have	

developed	a	“fractionated	sense	of	self”	from	abuse	she	suffered	early	in	her	
                                                                                                    25	

life	 and	 may	 have	 been	 in	 and	 out	 of	 a	 dissociative	 state.	 	 Dr.	 Doiron	 stated	

that	he	did	not	believe	that	Roxanne	was	able	to	appreciate	the	wrongfulness	

of	her	actions.		

       [¶43]	 	 The	 State’s	 rebuttal	 witness,	 Dr.	 O’Grady,	 testified	 that	 she	 had	

diagnosed	 Roxanne	 with	 post-traumatic	 stress	 disorder,	 “cognitive	 disorder,	

not	 otherwise	 specified,”	 and	 personality	 change	 due	 to	 general	 medical	

condition,	 but	 she	 disagreed	 with	 Dr.	 Doiron’s	 diagnosis	 of	 a	 psychotic	

disorder.	 	 Dr.	 O’Grady	 did	 not	 believe	 that	 Roxanne	 was	 in	 the	 severe	

dissociative	state	required	to	negate	criminal	responsibility	because	Roxanne	

could	not	have	made	phone	calls,	engaged	in	coherent	conversation,	or	quickly	

adjusted	 her	 behavior	 from	 one	 moment	 to	 the	 next	 if	 she	 had	 been	 in	 that	

state.		Dr.	O’Grady	agreed	that	Roxanne	had	a	“thought	dysfunction”	and	a	lack	

of	 impulse	 control	 but	 noted	 evidence	 of	 malingering	 in	 another	 doctor’s	

reports.		

       [¶44]	 	 Although	 the	 court	 heard	 differing	 diagnoses	 and	 opinions	

concerning	 Roxanne’s	 ability	 to	 perceive	 the	 situation	 the	 night	 of	 Rick’s	

death,12	on	appellate	review	“[a]ny	conflicts	in	evidence	are	resolved	in	favor	

of	the	State.”		State	v.	Allen,	2006	ME	20,	¶	26,	892	A.2d	447.		The	evidence	in	


  12		Roxanne	at	all	times	denied	having	hallucinations,	delusions,	or	paranoia	to	Dr.	Doiron.			
26	

the	 record	 supports	 the	 court’s	 finding	 that	 “[a]lthough	 it	 is	 clear	 that	

[Roxanne]	 suffers	 from	 a	 variety	 of	 mental	 health	 issues,	 she	 has	 failed	 to	

prove	 that	 at	 the	 time	 of	 her	 actions,	 she	 lacked	 substantial	 capacity	 to	

appreciate	 the	 wrongfulness	 of	 her	 conduct.”	 	 For	 example,	 the	 court	 noted	

that	 during	 the	 night	 of	 June	 12,	 2011,	 Roxanne	 was	 coherent	 in	 her	 several	

conversations	 with	 the	 neighbors,	 and	 neither	 neighbor	 suggested	 that	 she	

seemed	 out	 of	 touch.	 	 She	 was	 also	 able	 to	 fabricate	 a	 story	 when	 she	 called	

Rick’s	 supervisor	 to	 tell	 him	 that	 Rick	 would	 not	 be	 coming	 in	 to	 work.	 	 She	

could	 communicate	 coherently	 with	 a	 dispatcher,	 the	 Bangor	 police	 officer,	

the	 nurse,	 and	her	 neighbor	 on	 the	 morning	 of	 June	 13,	 2011.	 	 Roxanne	 was	

also	 able	 to	 damage	 Rick’s	 motorcycle	 and	 make	 several	 phone	 calls,	

indicating	 that	 she	 was	 capable	 of	 reality-based,	 goal-directed	 behavior.		

Evidence	 that	 she	 appreciated	 the	 wrongfulness	 of	 her	 conduct	 included	 her	

refusal	to	allow	her	neighbor	to	call	an	ambulance,	opening	the	door	“a	crack”	

when	her	other	neighbor	came	over	in	response	to	a	particularly	loud	noise,	

her	lies	to	Rick’s	supervisor,	and	her	efforts	to	clean	the	bathroom	and	do	the	

laundry.	 	 The	 court	 found	 that	 these	 actions	 were	 intended	 to	 hide	 and	

deceive,	 which	 reflected	 an	 appreciation	 of	 wrongful	 behavior	 and	 a	

consciousness	of	guilt.			
                                                                                     27	

      [¶45]	 	 Roxanne’s	 actions	 and	 statements	 amply	 support	 the	 court’s	

findings	 and	 conclusion	 that	 she	 failed	 to	 prove	 that	 she	 was	 not	 guilty	 by	

reason	of	insanity.		See	Gurney,	2012	ME	14,	¶	43	&	n.7,	36	A.3d	893.		On	this	

record,	we	discern	no	error	in	the	court’s	determination	that	Roxanne	did	not	

meet	her	burden	of	proof	on	her	affirmative	defenses.	

C.	   Manslaughter	

      [¶46]	 	 Roxanne	 argues	 that	 the	 court	 erred	 by	 not	 considering	 the	

“lesser	included”	charge	of	manslaughter	because	her	mental	health	diagnoses	

raise	 a	 reasonable	 doubt	 as	 to	 the	 existence	 of	 the	 culpable	 state	 of	 mind	

required	 for	 a	 murder	 conviction.	 	 We	 review	 the	 court’s	 application	 of	 a	

statute	de	novo.		See	Efstathiou	v.	Aspinquid,	Inc.,	2008	ME	145,	¶	57,	956	A.2d	

110.	 	 Title	 17-A	 M.R.S.	 §	 201(1-A)	 (2015)	 provides	 that	 “when	 the	 crime	 of	

depraved	 indifference	 murder	 is	 charged,	 the	 crime	 of	 criminally	 negligent	

manslaughter	is	deemed	to	be	charged.”		“A	person	is	guilty	of	manslaughter	if	

that	person	.	.	.	with	criminal	negligence,	causes	the	death	of	another	human	

being[.]”	 	 State	 v.	 Tomah,	 1999	ME	109,	 ¶	 15,	 736	 A.2d	 1047	 (alterations	 in	

original)	(quotation	marks	omitted).			

      [¶47]	 	 The	 court	 here	 acknowledged	 that	 a	 depraved	 indifference	

charge	 included	 the	 lesser	 charge	 of	 manslaughter	 and	 explicitly	 rejected	 it,	
28	

stating	“[t]his	is	not	a	case	of	criminally	negligent	manslaughter.		The	evidence	

in	 this	 case	 is	 so	 compelling	 that	 it	 permits	 no	 other	 conclusion	 and	 proves	

beyond	 a	 reasonable	 doubt	 that	 [Roxanne]	 is	 guilty	 of	 depraved	 indifference	

murder.”		See	17-A	M.R.S.	§	13-A(1)	(2015)	(providing	that	the	court,	as	fact-

finder,	need	not	consider	a	lesser	included	offense	“unless	on	the	basis	of	the	

evidence	there	is	a	rational	basis	for	finding	the	defendant	guilty	of	that	lesser	

included	 offense”).	 Roxanne	 has	 no	 constitutional	 entitlement	 to	

consideration	 of	 the	 lesser	 included	 offense	 once	 the	 court	 finds	 beyond	 a	

reasonable	 doubt	 that	 her	 conduct	 was	 sufficiently	 dangerous	 as	 to	 reflect	 a	

depraved	 indifference	 to	 the	 value	 of	 human	 life.	 	 See	 Boyce	 v.	 Comm’r	 Me.	

Dep’t.	of	Corr.,	217	F.	Supp.	2d	108,	118	(D.	Me.	2002);	see	also	Thongsavanh,	

2007	ME	20,	¶¶	32-33,	915	A.2d	421.		

	     [¶48]	 	 Because	 there	 was	 sufficient	 evidence	 in	 the	 record	 to	 support	

the	court’s	conclusion	that	the	State	had	proven,	beyond	a	reasonable	doubt,	

that	Roxanne	committed	depraved	indifference	murder,	the	court	did	not	err	

in	finding	there	was	no	rational	basis	for	finding	Roxanne	guilty	of	the	lesser	

offense	of	manslaughter.		
                                                                                                               29	

D.	     Motion	for	New	Trial	

        [¶49]		Roxanne	contends	that	the	court	abused	its	discretion	by	denying	

her	motion	for	a	new	trial.		“We	review	the	denial	of	a	motion	for	a	new	trial	

for	 clear	 error	 or	 an	 abuse	 of	 discretion.”13	 	 State	 v.	 Robinson,	 2016	 ME	 24,	

¶	24,	134	A.3d	828.		Former	Maine	Rule	of	Criminal	Procedure	33,14	in	effect	

at	the	time,	permitted	a	court	to	grant	a	new	trial	if	required	in	the	interest	of	

justice.		Roxanne	moved	for	a	new	trial	on	the	grounds	that	(1)	the	court	erred	

in	 denying	 her	 request	 for	 a	 third	 competency	 hearing	 because	 she	 was	

demonstrating	 an	 active	 psychotic	 disorder,	 which	 constituted	 a	 bona	 fide	

doubt	 regarding	 her	 competency	 and,	 (2)	 because	 her	 mental	 health	 status	

has	 improved	 following	 the	 administration	 of	 antipsychotic	 medication,	

allowing	 her	 to	 proceed	 untreated	 during	 trial	 was	 substantially	 unfair	 and	

deprived	her	of	due	process	of	law.		

        [¶50]		“Competence	to	stand	trial	sufficient	to	meet	the	requirements	of	

due	 process	 means	 that	 the	 accused	 is	 capable	 of	 understanding	 the	 nature	

and	object	of	the	charges	and	proceedings	against	him	.	.	.	and	of	conducting	in	

    13	 	 “Review	 for	 an	 abuse	 of	 discretion	 involves	 resolution	 of	 three	 questions:	 (1)	 are	 factual	

findings,	 if	 any,	 supported	 by	 the	 record	 according	 to	 the	 clear	 error	 standard;	 (2)	 did	 the	 court	
understand	the	law	applicable	to	its	exercise	of	discretion;	and	(3)	given	all	the	facts	and	applying	
the	appropriate	law,	was	the	court’s	weighing	of	the	applicable	facts	and	choices	within	the	bounds	
of	reasonableness.”		Pettinelli	v.	Yost,	2007	ME	121,	¶	11,	930	A.2d	1074.			
   14		Maine	R.	Crim.	P.	33	(amended	2015,	current	version	at	M.R.U.	Crim.	P.	33).	
30	

cooperation	 with	 his	 counsel	 his	 defense	 in	 a	 rational	 and	 reasonable	

manner.”		Thursby	v.	State,	223	A.2d	61,	66	(Me.	1966).		A	defendant	may	be	

mentally	 competent	 to	 stand	 trial	 even	 though	 he	 or	 she	 may	 require	

psychiatric	 treatment.	 	 Id.	 at	 68;	 see	 also	 Drope	 v.	 Missouri,	 420	 U.S.	 162,	

180	(1966)	 (stating	 that	 “evidence	 of	 a	 defendant’s	 irrational	 behavior,	 his	

demeanor	at	trial,	and	any	prior	medical	opinion	on	competence	to	stand	trial	

are	all	relevant	in	determining	whether	further	inquiry	is	required	.	.	.	.”).			

      [¶51]	 	 Dr.	 O’Grady	 with	 the	 State	 Forensic	 Service	 first	 evaluated	

Roxanne	in	November	2011	over	the	course	of	two	sessions,	totaling	five	and	

a	 half	 hours.	 	 Dr.	 O’Grady	 wrote	 an	 addendum	 to	 her	 report	 in	 June	 2012	

following	 receipt	 of	 Dr.	 Riley’s	 evaluation,	 and	 she	 conducted	 follow-up	

evaluations	 in	 May	 2012	 and	 April	 and	 December	 2013.	 	 Dr.	 Lorenz	

interviewed	Roxanne	in	October	and	November	2011,	in	March	2012,	and	in	

December	 2013.	 	 Dr.	 Doiron	 evaluated	 Roxanne	 in	 five	 separate	 sessions	 in	

February	and	March	2012	and	November	2013.		Finally,	Dr.	Riley	conducted	

evaluations	 of	 Roxanne	 in	 June	 2012	 and	 March	 and	 December	 2013.		

Additionally,	 prison	 staff	 and	 counselors	 regularly	 made	 inquiries	 and	

notations	 as	 to	 Roxanne’s	 affect	 and	 state	 of	 mind	 during	 her	 confinement.		

The	 court	 held	 two	 separate,	 multiple-day,	 testimonial	 competency	 hearings	
                                                                                                           31	

in	March	and	December	2013,	the	second	hearing	being	held	just	days	before	

her	 trial	 was	 scheduled	 to	 begin.	 	 The	 record	 demonstrates	 that	 Roxanne’s	

mental	 health	 was	 well	 monitored	 and	 regularly	 assessed	 over	 the	 course	 of	

the	several	years	her	case	was	pending	and	during	the	trial	itself.			

        [¶52]		In	denying	Roxanne’s	motion	for	a	new	trial,	filed	in	June	2014,	

the	court	noted	that	three	of	the	four	experts	examining	her	never	observed	

any	 evidence	 of	 active	 psychosis	 and	 that	 “none	 of	 the	 transport	 officers,	

general	 jail	 staff	 members	 making	 progress	 notations15	 and	 in	 particular	 jail	

mental	 health	 workers	 ever	 observed	 any	 evidence	 of	 psychosis.”	 	 Roxanne	

also	indicated	concern	during	the	trial	regarding	the	media’s	video	recording	

of	 the	 proceeding,	 demonstrating	 her	 awareness	 of	 courtroom	 activity	 and	

ability	to	advocate	for	her	needs.		Additionally,	following	the	extended	recess	

during	trial	to	give	Roxanne	time	to	decide	whether	she	wanted	to	testify,	the	

court	engaged	in	a	careful	colloquy	with	her	regarding	her	wishes,	and	at	no	

time	 did	 she	 demonstrate	 psychosis;	 rather,	 she	 answered	 the	 court’s	

questions	in	an	appropriate	and	rational	manner.			




   15		A	corrections	officer	stated	in	an	interview	in	June	2014	that	Roxanne’s	behavior	was	“much	

different	 when	 her	 defense	 attorneys	 came	 to	 visit	 her.	 .	 .	 .	 She	 would	 become	 more	 withdrawn,	
child-like	and	frail	in	demeanor	.	.	.	[but]	after	the	attorneys	left	.	.	.	she’d	be	back	to	the	old	Roxanne,	
with	an	age-appropriate	voice	and	demeanor.”			
32	

       [¶53]		As	to	the	improvement	in	her	mental	health	status	resulting	from	

being	 prescribed	 anti-psychotic	 medication,	 in	 its	 order	 denying	 her	 motion	

for	 a	 new	 trial,	 the	 court	 observed	 that	 it	 was	 “aware	 of	 no	 recognized	 right	

for	a	criminal	defendant	to	be	at	some	specified	state	of	optimum	physical	or	

mental	health	before	being	required	to	stand	trial.”		“Requiring	that	a	criminal	

defendant	be	competent	has	a	modest	aim:		It	seeks	to	ensure	that	he	has	the	

capacity	 to	 understand	 the	 proceedings	 and	 to	 assist	 counsel.	 	 While	

psychiatrists	 and	 scholars	 may	 find	 it	 useful	 to	 classify	 various	 kinds	 and	

degrees	 of	 competence	 .	 .	 .	 the	 Due	 Process	 Clause	 does	 not	 impose	 [that]	

additional	requirement[].”		Godinez	v.	Moran,	509	U.S.	389,	402	(1993).			

       [¶54]		Given	the	discrepancies	in	Roxanne’s	presentation	of	symptoms	

among	 experts	 and	 jail	 staff,	 the	 consistent	 monitoring	 of	 her	 mental	 health	

status,	and	two	judicial	determinations	of	competency	for	trial,	the	trial	court	

did	not	abuse	its	discretion	by	denying	Roxanne’s	motion	for	a	new	trial.		She	

was	 not	 deprived	 of	 her	 due	 process	 right	 because	 there	 was	 sufficient	

evidence	 to	 support	 the	 court’s	 findings	 that	 she	 was,	 and	 continued	 to	 be,	

competent	to	stand	trial;	and	the	court’s	weighing	of	the	facts	and	choices	was	

within	the	bounds	of	reasonableness.		See	Pettinelli	v.	Yost,	2007	ME	121,	¶	11,	

930	A.2d	1074.			
                                                                                     33	

                                  III.		CONCLUSION	

      [¶55]	 	 In	 summary,	 we	 conclude	 that	 the	 court	 did	 not	 err	 in	

determining	that	the	State	proved	beyond	a	reasonable	doubt	every	element	

of	 both	 knowing	 or	 intentional	 murder	 and	 depraved	 indifference	 murder.		

We	also	conclude	that	the	court	did	not	err	in	determining	that	her	defense	of	

not	guilty	by	reason	of	insanity	was	not	supported	by	the	evidence.			We	also	

conclude	 that	 the	 court	 properly	 declined	 to	 consider	 whether	 Roxanne	 was	

guilty,	 instead,	 of	 the	 lesser	 offense	 of	 manslaughter	 because	 there	 was	 no	

rational	basis	for	finding	she	was	guilty	of	that	offense.		Finally,	the	court	did	

not	 abuse	 its	 discretion	 in	 denying	 Roxanne’s	 motion	 for	 a	 new	 trial	 despite	

her	allegedly	improved	psychological	state.	

      The	entry	is:	

             Judgment	affirmed.		
	
	    	      	      	       	     	
	
On	the	briefs:	
	
     Joseph	 M.	 Baldacci,	 Esq.,	 Law	 Office	 of	 Joseph	 M.	 Baldacci,	
     Bangor,	and	David	Bate,	Esq.,	Bangor,	for	appellant	Roxanne	
     Jeskey	
     	
     Janet	 T.	 Mills,	 Attorney	 General	 and	 Donald	 W.	 Macomber,	
     Asst.	Atty.	Gen.,	Office	of	the	Attorney	General,	Augusta,	for	
     appellee	State	of	Maine	
	
34	

At	oral	argument:	
	
      Joseph	M.	Baldacci,	Esq.,	for	appellant	Roxanne	Jeskey	
      	
      Donald	W.	Macomber,	Asst.	Atty.	Gen.,	for	appellant	State	of	
      Maine	
	
	
	
Penobscot	Unified	Criminal	Docket	docket	number	CR-2011-2195	
FOR	CLERK	REFERENCE	ONLY